                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

                                        )
                                        )
Dawn Wilkie, individually on behalf of  )
Oscar Wilkie, III,                      )
                                        )
                                        )
                Plaintiff,              ) ORDER FOR STATUS CONFERENCE
                                        )
        vs.                             )
                                        )
Charles Shane Johnson, individually and )
in his capacity as an Officer of the    )
Minot Police Department, et al,         )
                                        ) Case No.: 1:20-cv-6
                Defendants.             )
______________________________________________________________________________

       IT IS ORDERED:

       The court shall hold a status conference by telephone on March 2, 2021, at 9:00 AM (CST).

To participate in the conference, counsel shall call the following number and enter the following

access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       Dated this 6th day of April, 2020.


                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court




                                               1
